Exhibit iParty Corp. Reports First Quarter 2008 Financial Results Dedham, MA, April 29, 2008 iParty Corp. (AMEX:IPT), a party goods retailer, today reported financial results for its first quarter of fiscal year 2008, which ended on March 29, 2008. For the first quarter of 2008, consolidated revenues were $16.1 million, a 3.2% increase compared to $15.6 million for the first quarter in 2007. The increase in first quarter revenues from the year-ago period included a 2.2% increase in comparable store sales from stores open more than one year. Consolidated gross profit margin was 38.2% for the first quarter compared to a margin of 39.7% for the same period in 2007. Consolidated net loss for the first quarter of 2008 was $1.9 million, or $0.08 per share, compared to consolidated net loss of $1.5 million, or $0.07 per share, for the first quarter in 2007. On a non-GAAP basis, loss for the first quarter of 2008 before interest, taxes, depreciation and amortization (“EBITDA”) was $1.2 million compared to EBITDA net loss of $0.9 million for the first quarter in 2007. EBITDA is calculated as net loss, as reported under United States generally accepted accounting principles (“GAAP”), plus net interest expense, depreciation and amortization and income taxes. The schedule accompanying this release provides the reconciliation of net loss for the first quarters of 2008 and 2007 under GAAP to a non-GAAP, EBITDA basis. Sal Perisano, Chairman and Chief Executive Officer of iParty Corp., commented, “We are pleased by our sales performance in the first quarter of 2008. Like many other retailers, we felt the effect of the current challenging economic and consumer climate in our day-to-day customer traffic. However, our customers responded strongly to an extra pre-New Year’s Eve shopping day and to the NFL playoff and Super Bowl excitementinthe quarter. Taken together, these events were enough to drive positive same-store sales in a quarter in which many retailers were reporting big negatives. “Gross profit margin and net loss for the first quarter of 2008 were negatively impacted by two events: first, by markdowns taken to clear out merchandise left over from our storm-depressed December 2007 sales; and second, by one-time grand opening expenses associated with our two recently acquired Rhode Island stores.
